Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “the reservoir” lacks positive antecedent basis. 
With regard to claims 16-20, claim 16 only recites a method, making it unclear what the particular method is, it appears that the method is directed to a method of making the implant and has been treated as such.  However the method is considered to be incomplete in that the method does not include all the method steps to make a complete device.  The method fails to include steps directed to connecting the sheath/inflatable member with the pump and reservoir.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lund et al (WO 2013/096615).
Lund et al discloses: an implant (paragraph [0008]), comprising: an inflatable member (paragraphs [008] and 11; figure 1, element 102); and a pump assembly (figure 1, element 104) configured to facilitate a transfer of a fluid from the reservoir (element 106) to the inflatable member, the inflatable member having a sidewall that defines a lumen (figure 2A - 12) and a porous structure (paragraph [0069]) disposed within the lumen.
With regard to claims 2 and 11, the “open-cell” or porous material would inherently have a plurality of cavities and when inflated the fluid would inherently fill the plurality of cavities.
With regard to claim 3, the inflatable member defines a longitudinal axis (Figure 1) and the porous material would extend along the axis of the inflatable member (paragraph [0069], inflatable members “filled with open-cell material”).
With regard to claim 4, the outer surface of the sidewall is smooth (Figure 1).

With regard to claims 12-13, the inflatable members include a first cap (118) and a second cap (120).
With regard to claim 14, the reservoir (106), wherein the pump transfers fluid from the reservoir to the inflatable members.
With regard to claim 15, the pump (104) includes a valve body and pump bulb member (Figure 1 shows pump 104 which includes both a valve body (inside) and a bulb member (ribbed end of the pump) which are well known types of bulb pumps in penile prosthesis devices.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Felton et al is cited to further show the well known pump (201), pump bulb (231) and valve body (233) used with similar inflatable devices (Figure 3, paragraph [0059]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791